DETAILED ACTION
1.	This Office Action is responsive to claims filed for No. 15/971,989 on April 2, 2022. Please note Claims 27-46 are pending and have been examined.

America Invents Act
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


For Claims 27, 33 and 40: The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed limitations are not detailed enough to amount to a level of “significant”. Respectfully, the claim notes of being able to “whereby said stimulus alters the said target end user’s brain wave intensity thereby treating target end user’s mental illness”. However, the claims are scarce in their level of detail of how this is accomplished. The claims are abstract in the sense that brain waves are somehow used (and not detailed as to how) to identify objects and a model is created therefrom. The models can be used to customize an experience to a particular user, but it is unclear as to how an illness is detected and how the claimed steps can “treat” an illness. As a result, there is not a level of standard amounting to “significantly more” than just the abstract idea. 

Dependent claims 28-32, 34-39 and 41-46 do not resolve the above issues, and the reasoning is also applicable here as well.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 27, 33, and 40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 33 recites therein “whereby said stimulus alters the said target end user’s brain wave intensity thereby treating target end user’s mental illness”.

However, the specification is scarce, if not silent, as to how the brain wave intensities are changed, particular details of the stimulus. While the specification notes of a stimulus which can be generated, it is unclear/unsupported as to how it can specifically affect mental illness. The level of detail in this stimulus is not supported by the specification.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 27, 28, 30, 31, 33, 34, 36-38, 40, 41 and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Albadawi et al. ( US 2018/0232902 A1 ) in view of Primus et al. ( US 2018/0314321 A1 ) and Widge et al. ( US 2018/0192936 A1 ).

Albadawi teaches in Claim 27:
A method ( [0017] discloses a system and method for providing intelligent assistance to users ) comprising: 
processing real users (actors) EEG data by subjecting the actors to various audio, images or videos, building a conceptual taxonomy-based model based on the objects present in the EEG, ( Figure 2, [0024] discloses various examples of sensors 22 which can detect information about the user (actor) or the environment. Figure 12, [0117] discloses more details on an input subsystem 770 which has natural user input (the user being the object) componentry, including electric-field sensing componentry for assessing brain activity and in general, any suitable sensor which can accomplish this. [0041] discloses using sensors to determine neurological activity as well. As for creating a model, Figure 3, [0028], [0043], [0065], etc disclose details of using an entity tracker to identify people using sensor data. Based on this, context information is determined which can guess/predict status information of the detected entities. Examples include building profiles of people based on analyzing voice patterns, to identify speech from particular people, audio and/or video data received from a camera to detect when a user engages, etc, [0018] (please read these as examples of audio, images or videos). In general, Albadawi teaches of training aspects (read as creating a conceptual taxonomy-based model for people) and as noted above, this is using sensor data, such as the componentry to track brain activity. Please note the combination below for details of the story creation, etc as well as emphasis on collecting data for a number of users with the same set of video/, audio, image data ); but

Albadawi may not explicitly teach “audio, images or videos to create a story in augmented, virtual or mixed reality thereby creating an artificial brain stimulus for a target end user” (emphasis on creating/recommending a story).

As noted above, Albadawi teaches to use sensor data to identify people, generate profiles and generate commitments, which are specific learned actions which can be performed in light of the gathered sensor data, ( Albadawi, Figure 3, [0026] ).

To emphasize, in the same field of endeavor, the use of sensors to profile users, Primus teaches of also using tracking data relating to participants in a digital experience (in an augmented/virtual reality setting), ( Primus, Figures 2-5, [0037]+ ). In particular, focus is made on improving an emotion-based experience system 102 which can determine the gaze (as well as other sensor data) of each participant and to enable individualized experience elements of the digital experience to different participants for a given event, ( Primus, [0035] ). [0016] provides example of the digital experience, such as a virtual reality experience (VRE), a digital story, etc. In general, any kind of digital environment, such as [0035] disclosing two different users in a musical setting receiving different narrative and musical scores relating to the protagainst or antagonist. To clarify, based on the sensor data, an emotional state of a user can be determined (read as creating a model) and a subsequent story/digital or cinematic experience can be tailored to that sensor data (read as creating an artificial brain stimulus for a target end user). Respectfully, since the sensor data is analyzed and a mapped experience element is determined and provided, this is an example of creating the experience using recommendations (recommendations being based on the emotional state).

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the digital experience setting, as taught by Primus, with the motivation that each user can experience content in various ways, with various characters, etc, through an interactive digital experience delivery system, enhancing the user experience, ( Primus, [0012] ).

Albadawai and Primus do not explicitly teach “whereby said stimulus alters the said target end user’s brain wave intensity thereby treating target end user’s mental illness” (emphasis on treating mental illness).

However, in the same field of endeavor, modeling, Widge teaches of using measurement sensors such as EEG probes, which are configured to measure neural signals associated with the subject’s brain activity, ( Widge, [0047] ). From this data, [0041] teaches a generalized linear model (GLM) can be used to decode the neural activity given the mental state and using this decoded mechanism, a brain stimulation may be developed that can manipulate the brain activity and relieving the symptoms of mental illness or other brain condition. Similar to Albadawi and Primus, neural activity is measured and mapped to a model/experience which can be tailored to the user. Widge in particular notes that modeling can be applied to treat mental illness in particular, etc.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement modeling to effect brain stimulation to treat mental illness, as taught by Widge, with the motivation that the electrical activity can be configured to correct abnormal or undesired electrical activity, i.e. treating mental illness, ( Widge, [0041] ).

	Albadawi, Primus and Widge teach in Claim 28:
The method of claim 27, wherein the conceptual taxonomy is not limited to EEG data, user’s location, the objects and other humans or actors present and may include other concepts for mental illnesses. ( Albadawi, [0117] discloses assessing brain activity, gaze detection (angle of view),  accelerometer/gyroscope (movement), microphone (sound). [0041], etc, disclose temperature sensors (heat). Using these sensors, the user’s location can be determined. As mentioned above, other users which impact the story are analyzed and accounted for as well. Widge, [0041] discloses mental illness or other brain conditions. Respectfully, Widge teaches to treat a wide number of illnesses as one of ordinary skill in the art would realize )

Kadin teaches in Claim 30:
The story of claim 27, wherein the story is used to substitute for mental processes that alleviate the impact of diseases not limited to depression and Alzheimer's disease. ( The combination teaches to create/recommend a story based on a plurality of factors and Kadin explicitly teaches of creating a model/environment which can account for mental illness aspects )

As per Claim 31:
The story of claim 27, wherein the actors in the story are rated based on their brain waves. ( Respectfully, Primus teaches of characters in a digital experience which can be tracked by the participants/users. Notably, brain activity is detected for various people as well. Respectfully, examiner asserts Official Notice for the rating of actors during the performance. Such rating can be determined by facial expressions of the audience, etc, which is well known )

Albadawi teaches in Claim 33:
A story creation system ( [0017] discloses a system and method for providing intelligent assistance to users ) comprising:  
1. EEG sensors for collecting EEG signals from other users (actors) when presented with videos, audios, or images  2. EEG sensors for collecting EEG signals from a target end user when presented with the same videos, audios, or images ( Figure 2, [0024] discloses various examples of sensors 22 which can detect information about the user (actor) or the environment. Figure 12, [0117] discloses more details on an input subsystem 770 which has natural user input (the user being the object) componentry, including electric-field sensing componentry for assessing brain activity and in general, any suitable sensor which can accomplish this. [0041] discloses using sensors to determine neurological activity as well. As for creating a model, Figure 3, [0028], [0043], [0065], etc disclose details of using an entity tracker to identify people using sensor data. Based on this, context information is determined which can guess/predict status information of the detected entities. Examples include building profiles of people based on analyzing voice patterns, to identify speech from particular people, audio and/or video data received from a camera to detect when a user engages, etc, [0018] (please read these as examples of audio, images or videos). In general, Albadawi teaches of training aspects (read as creating a conceptual taxonomy-based model for people) and as noted above, this is using sensor data, such as the componentry to track brain activity. Please note the combination below for details of the story creation, etc as well as emphasis on collecting data for a number of users with the same set of video/, audio, image data ); but

Albadawi does not explicitly teach of “3. A conceptual taxonomy-based model that provides a stimulus by recommending a story based on both-other and target user’s brain (EEG) signals and the objects present in the audio, images and videos” and “4. Virtual, augmented, mixed or regular display for displaying the story”.

As noted above, Albadawi teaches to use sensor data to identify people, generate profiles and generate commitments, which are specific learned actions which can be performed in light of the gathered sensor data, ( Albadawi, Figure 3, [0026] ). In general, Albadawi teaches of training aspects (read as creating a conceptual taxonomy-based model for people) and as noted above, this is using sensor data, such as the componentry to track brain activity.

To emphasize, in the same field of endeavor, the use of sensors to profile users, Primus teaches of also using tracking data relating to participants in a digital experience (in an augmented/virtual reality setting), ( Primus, Figures 2-5, [0037]+ ). In particular, focus is made on improving an emotion-based experience system 102 which can determine the gaze (as well as other sensor data) of each participant and to enable individualized experience elements of the digital experience to different participants for a given event, ( Primus, [0035] ). [0016] provides example of the digital experience, such as a virtual reality experience (VRE), a digital story, etc. In general, any kind of digital environment, such as [0035] disclosing two different users in a musical setting receiving different narrative and musical scores relating to the protagainst or antagonist. To clarify, based on the sensor data, an emotional state of a user can be determined (read as creating a model) and a subsequent story/digital or cinematic experience can be tailored to that sensor data (read as creating an artificial brain stimulus for a target end user). Respectfully, since the sensor data is analyzed and a mapped experience element is determined and provided, this is an example of creating the experience using recommendations (recommendations being based on the emotional state).

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the digital experience setting, as taught by Primus, with the motivation that each user can experience content in various ways, with various characters, etc, through an interactive digital experience delivery system, enhancing the user experience, ( Primus, [0012] ).

Albadawai and Primus do not explicitly teach “whereby said stimulus alters the same target end user’s brain wave intensity thereby treating target end user’s mental illness”.

However, in the same field of endeavor, modeling, Widge teaches of using measurement sensors such as EEG probes, which are configured to measure neural signals associated with the subject’s brain activity, ( Widge, [0047] ). From this data, [0041] teaches a generalized linear model (GLM) can be used to decode the neural activity given the mental state and using this decoded mechanism, a brain stimulation may be developed that can manipulate the brain activity and relieving the symptoms of mental illness or other brain condition. Similar to Albadawi and Primus, neural activity is measured and mapped to a model/experience which can be tailored to the user. Widge in particular notes that modeling can be applied to treat mental illness in particular, etc.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement modeling to effect brain stimulation to treat mental illness, as taught by Widge, with the motivation that the electrical activity can be configured to correct abnormal or undesired electrical activity, i.e. treating mental illness, ( Widge, [0041] ).

Albadawi, Primus and Widge teach in Claim 34:
The system of claim 33, wherein the conceptual taxonomy, is not limited to the EEG data, user’s location, the objects and other humans or actors present and may include other concepts for mental illness. ( Albadawi, [0117] discloses assessing brain activity, gaze detection (angle of view),  accelerometer/gyroscope (movement), microphone (sound). [0041], etc, disclose temperature sensors (heat). Using these sensors, the user’s location can be determined. As mentioned above, other users which impact the story are analyzed and accounted for as well. Widge, [0041] discloses mental illness or other brain conditions. Respectfully, Widge teaches to treat a wide number of illnesses as one of ordinary skill in the art would realize )

Primus teaches in Claim 36:
The system of claim 33, wherein the story is updated based on the brain waves of the actors in the story. ( Primus, [0013], [0035], etc disclose the simultaneous and aggregating of data of various users in the shared digital experience, to determine the level of individualization. As the combination teaches, both references teach to analyze brain activity, such as Primus, [0074]. To clarify, the user can receive the individualized experience and this is a continuous process. Respectfully, Primus teaches of characters in a digital experience which can be tracked by the participants/users. Notably, brain activity is detected for various people as well. Respectfully, examiner asserts Official Notice for the rating of actors during the performance. Such rating can be determined by facial expressions of the audience, etc, which is well known )

Albadawi teaches in Claim 37:
The system of claim 33, wherein the story is used to substitute for mental processes that alleviate the impact of diseases not limited to depression and Alzheimer's disease. ( The combination teaches to create/recommend a story based on a plurality of factors and Kadin explicitly teaches of creating a model/environment which can account for mental illness aspects )

As per Claim 38:
The system of claim 33, wherein the actors in the story are rated based on the brain waves. ( Respectfully, Primus teaches of characters in a digital experience which can be tracked by the participants/users. Notably, brain activity is detected for various people as well. Respectfully, examiner asserts Official Notice for the rating of actors during the performance. Such rating can be determined by facial expressions of the audience, etc, which is well known )

Albadawi teaches in Claim 40:
A non-transitory computer readable medium of instructions ( [0017] discloses a system and method for providing intelligent assistance to users. Part of that system is disclosed in [0108] which teaches of a logic processor which can execute instructions. [0110], etc, discloses of memory which can store these instructions to be accessed and executed ) comprising: 
instructions for processing EEG data for real users (actors) by subjecting them to various images, videos or audios, identifying objects in various videos / audio and images and associating objects to their EEG data to create a taxonomy-based model ( Figure 2, [0024] discloses various examples of sensors 22 which can detect information about the user (actor) or the environment. Figure 12, [0117] discloses more details on an input subsystem 770 which has natural user input (the user being the object) componentry, including electric-field sensing componentry for assessing brain activity and in general, any suitable sensor which can accomplish this. [0041] discloses using sensors to determine neurological activity as well. As for creating a model, Figure 3, [0028], [0043], [0065], etc disclose details of using an entity tracker to identify people using sensor data. Based on this, context information is determined which can guess/predict status information of the detected entities. Examples include building profiles of people based on analyzing voice patterns, to identify speech from particular people, audio and/or video data received from a camera to detect when a user engages, etc, [0018] (please read these as examples of audio, images or videos). In general, Albadawi teaches of training aspects (read as creating a conceptual taxonomy-based model for people) and as noted above, this is using sensor data, such as the componentry to track brain activity. Please note the combination below for details of the story creation, etc as well as emphasis on collecting data for a number of users with the same set of video/, audio, image data); but

Albadawi does not explicitly teach of a model “that provides a stimulus by recommending a story to a target user by using similar videos, audio or images” (emphasis on recommending/creating a story).

As noted above, Albadawi teaches to use sensor data to identify people, generate profiles and generate commitments, which are specific learned actions which can be performed in light of the gathered sensor data, ( Albadawi, Figure 3, [0026] ).

To emphasize, in the same field of endeavor, the use of sensors to profile users, Primus teaches of also using tracking data relating to participants in a digital experience (in an augmented/virtual reality setting), ( Primus, Figures 2-5, [0037]+ ). In particular, focus is made on improving an emotion-based experience system 102 which can determine the gaze (as well as other sensor data) of each participant and to enable individualized experience elements of the digital experience to different participants for a given event, ( Primus, [0035] ). [0016] provides example of the digital experience, such as a virtual reality experience (VRE), a digital story, etc. In general, any kind of digital environment, such as [0035] disclosing two different users in a musical setting receiving different narrative and musical scores relating to the protagainst or antagonist. To clarify, based on the sensor data, an emotional state of a user can be determined (read as creating a model) and a subsequent story/digital or cinematic experience can be tailored to that sensor data (read as providing a stimulus by recommending a story to a target by using similar videos, audio or images). Respectfully, since the sensor data is analyzed and a mapped experience element is determined and provided, this is an example of creating the experience using recommendations (recommendations being based on the emotional state).

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the digital experience setting, as taught by Primus, with the motivation that each user can experience content in various ways, with various characters, etc, through an interactive digital experience delivery system, enhancing the user experience, ( Primus, [0012] ).

Albadawai and Primus do not explicitly teach “whereby said stimulus alters the said target user’s brain wave intensity thereby treating user’s mental illness” (emphasis on treating mental illness).

However, in the same field of endeavor, modeling, Widge teaches of using measurement sensors such as EEG probes, which are configured to measure neural signals associated with the subject’s brain activity, ( Widge, [0047] ). From this data, [0041] teaches a generalized linear model (GLM) can be used to decode the neural activity given the mental state and using this decoded mechanism, a brain stimulation may be developed that can manipulate the brain activity and relieving the symptoms of mental illness or other brain condition. Similar to Albadawi and Primus, neural activity is measured and mapped to a model/experience which can be tailored to the user. Widge in particular notes that modeling can be applied to treat mental illness in particular, etc.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement modeling to effect brain stimulation to treat mental illness, as taught by Widge, with the motivation that the electrical activity can be configured to correct abnormal or undesired electrical activity, i.e. treating mental illness, ( Widge, [0041] ).

Albadawi, Primus and Widge teach in Claim 41:
The non-transitory computer readable medium of instructions of claim 40, wherein the story is built using a conceptual taxonomy, not limited to the EEG data, the user’s location, the objects and other humans or actors present and may include other concepts for mental illnesses. ( Albadawi, [0117] discloses assessing brain activity, gaze detection (angle of view),  accelerometer/gyroscope (movement), microphone (sound). [0041], etc, disclose temperature sensors (heat). Using these sensors, the user’s location can be determined. As mentioned above, other users which impact the story are analyzed and accounted for as well. Widge, [0041] discloses mental illness or other brain conditions. Respectfully, Widge teaches to treat a wide number of illnesses as one of ordinary skill in the art would realize )

Primus teaches in Claim 43:
The non-transitory computer readable medium of instructions of claim 40, wherein the story is updated based on the brain waves of the actors in the story. ( Primus, [0013], [0035], etc disclose the simultaneous and aggregating of data of various users in the shared digital experience, to determine the level of individualization. As the combination teaches, both references teach to analyze brain activity, such as Primus, [0074]. To clarify, the user can receive the individualized experience and this is a continuous process. Respectfully, Primus teaches of characters in a digital experience which can be tracked by the participants/users. Notably, brain activity is detected for various people as well. Respectfully, examiner asserts Official Notice for the rating of actors during the performance. Such rating can be determined by facial expressions of the audience, etc, which is well known )

Albadawi teaches in Claim 44:
The non-transitory computer readable medium of instructions of claim 40, wherein the story is used to substitute for mental processes that alleviate the impact of diseases not limited to depression and Alzheimer's disease. ( The combination teaches to create/recommend a story based on a plurality of factors and Kadin explicitly teaches of creating a model/environment which can account for mental illness aspects )

Albadawi teaches in Claim 45:
The non-transitory computer readable medium of instructions of claim 40, wherein the actors in the story are rated based on the brain waves. ( Respectfully, Primus teaches of characters in a digital experience which can be tracked by the participants/users. Notably, brain activity is detected for various people as well. Respectfully, examiner asserts Official Notice for the rating of actors during the performance. Such rating can be determined by facial expressions of the audience, etc, which is well known )

9.	Claims 29, 32, 35, 39, 42 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Albadawi et al. ( US 2018/0232902 A1 ) in view of Primus et al. ( US 2018/0314321 A1 ) and Widge et al. ( US 2018/0192936 A1 ), as applied to claims 27, 33 and 40, further in view of Bradski et al. ( US 2019/0094981 A1 ).

As per Claim 29:
Albadawi and Primus do not explicitly teach “wherein the model is embedded as an Avatar in the media file.”

However, in the same field of endeavor, virtual settings, Bradski teaches of a world model which can represent users/participants as various avatars, ( Bradski, [0575] ). [0178] discloses avatars, etc, in a digital world in which story lines, themes and events can be executed. [0717] discloses details on the avatar, such as how it can relate to the user it represents, by matching an emotional state, etc.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement avatars, as taught by Bradski, with the motivation that avatars can represent the users and enhance a digital experience, ( Bradski, [0598]+ ). Respectfully, please note the details of the avatar mimicking the user, the user training the AR system, etc.

As per Claim 32:
Albadawi and Primus do not explicitly teach “wherein the story is recommended by an avatar built using a model of the users' EEG data and embedded in the video or audio.”

However, in the same field of endeavor, virtual settings, Bradski teaches of a world model which can represent users/participants as various avatars, ( Bradski, [0575] ). [0178] discloses avatars, etc, in a digital world in which story lines, themes and events can be executed. [0717] discloses details on the avatar, such as how it can relate to the user it represents, by matching an emotional state, etc. As the avatar is displayed with a realistic face, it is implemented/embedded as a video construct.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement avatars, as taught by Bradski, with the motivation that avatars can represent the users and enhance a digital experience, ( Bradski, [0598]+ ). Respectfully, please note the details of the avatar mimicking the user, the user training the AR system, etc.

As per Claim 35:
Albadawai and Primus do not explicitly teach “wherein the model is embedded as an Avatar in the media file.”

However, in the same field of endeavor, virtual settings, Bradski teaches of a world model which can represent users/participants as various avatars, ( Bradski, [0575] ). [0178] discloses avatars, etc, in a digital world in which story lines, themes and events can be executed. [0717] discloses details on the avatar, such as how it can relate to the user it represents, by matching an emotional state, etc.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement avatars, as taught by Bradski, with the motivation that avatars can represent the users and enhance a digital experience, ( Bradski, [0598]+ ). Respectfully, please note the details of the avatar mimicking the user, the user training the AR system, etc.

As per Claim 39:
Albadawi and Primus do not explicitly teach “wherein the story is recommended by an avatar built using a model of the user's EEG data and is embedded in the video or audio.”

However, in the same field of endeavor, virtual settings, Bradski teaches of a world model which can represent users/participants as various avatars, ( Bradski, [0575] ). [0178] discloses avatars, etc, in a digital world in which story lines, themes and events can be executed. [0717] discloses details on the avatar, such as how it can relate to the user it represents, by matching an emotional state, etc. As the avatar is displayed with a realistic face, it is implemented/embedded as a video construct.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement avatars, as taught by Bradski, with the motivation that avatars can represent the users and enhance a digital experience, ( Bradski, [0598]+ ). Respectfully, please note the details of the avatar mimicking the user, the user training the AR system, etc.

As per Claim 42:
Albadawai and Primus do not explicitly teach “wherein the model is embedded as an Avatar in the media file.”

However, in the same field of endeavor, virtual settings, Bradski teaches of a world model which can represent users/participants as various avatars, ( Bradski, [0575] ). [0178] discloses avatars, etc, in a digital world in which story lines, themes and events can be executed. [0717] discloses details on the avatar, such as how it can relate to the user it represents, by matching an emotional state, etc.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement avatars, as taught by Bradski, with the motivation that avatars can represent the users and enhance a digital experience, ( Bradski, [0598]+ ). Respectfully, please note the details of the avatar mimicking the user, the user training the AR system, etc.

As per Claim 46:
Albadawi and Primus do not explicitly “wherein the story is recommended by an avatar built using a model of the user's EEG data and embedded in the video or audio.”

However, in the same field of endeavor, virtual settings, Bradski teaches of a world model which can represent users/participants as various avatars, ( Bradski, [0575] ). [0178] discloses avatars, etc, in a digital world in which story lines, themes and events can be executed. [0717] discloses details on the avatar, such as how it can relate to the user it represents, by matching an emotional state, etc. As the avatar is displayed with a realistic face, it is implemented/embedded as a video construct.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement avatars, as taught by Bradski, with the motivation that avatars can represent the users and enhance a digital experience, ( Bradski, [0598]+ ). Respectfully, please note the details of the avatar mimicking the user, the user training the AR system, etc.

Response to Arguments
10.	Applicant’s arguments considered, but are respectfully moot in view of new grounds of rejection(s).
	Please note the updated rejection in light of the claim amendments, notably the reliance on Widge as well. 
	A 101 rejection has been maintained, though slightly altered. Respectfully, the claims are abstract in the sense that it is unclear from the claimed invention how a mental illness is treated by recommending said story. Respectfully, the term “treat”/”treating” lacks definition and one of ordinary skill in the art would not realize how this invention describes this utility. In a similar vein, a 112(a) rejection has also been given, for the lack of support in the disclosure.
	In light of the claim amendments, the combination with Kadin has been removed and instead, replaced by Widge, for teaching of mental illness aspects. As a result, Applicant’s arguments are moot at this time.
	To address arguments of combination, all three cited references, Albadwai, Primus and Widge teach of measuring neural signals of various users, aggregating said data and manipulating a user experience based on this data. In this sense, one of ordinary skill in the art would be motivated to combine the teachings of these references.
	
Conclusion
11.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621